 1
 2                                                    JS-6
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   DANNY ARMENTA, individually and ) Case Nos. 5:20-cv-02364-MCS-KK
12
     on behalf of all others similarly situated, ) 5:21-cv-00583-MCS-KK
                                                 )
13                Plaintiffs,                    )
                                            )
14   vs.
                                            ) ORDER REMANDING ACTION
15   STATER BROS. MARKETS, a                )
     California Corporation; and DOES 1-50, )
16   inclusive,                             )
                                            )
17               Defendants.                )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
24                                          )
                                            )
25                                          )
                                            )
26                                          )
27                                          )
                                            )
28                                          )
 1         Having considered the parties’ Joint Stipulation and good cause appearing,
 2   the Court orders that case number 5:20-cv-02364-MCS-KK styled Danny Armenta
 3   v. Stater Bros. Markets is remanded to Riverside County Superior Court by
 4   stipulation of the parties. The Clerk of Court shall close the case.
 5
 6   IT IS SO ORDERED.
 7
 8   Date: May 27, 2021               _______________________________________
                                      HON. MARK C. SCARSI
 9                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
